Citation Nr: 1337659	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.





INTRODUCTION

The Veteran served on active duty from April to July 1991 and from February 2003 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied entitlement to service connection for major depressive disorder.

The Board remanded the claim in April 2012 and August 2013 for additional development.  Since the last appeal, the paper claims file was converted into a virtual claims file and this appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its August 2013 remand, the Board requested, in part, that the Veteran be provided with a VA psychiatric examination in order to determine whether the Veteran had a current acquired psychiatric disability which was etiologically related to military service.  Regarding PTSD, a September 2013 VA examiner stated that the Veteran did not meet several criteria, including re-experiencing of a traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  To support this, the examiner stated in part that although the stressor component had been satisfied (as noted in the 2013 remand), the Veteran did not engage in combat.  Regarding currently diagnosed major depressive disorder, the examiner stated that the Veteran's treatment has involved the stressors of family and work conflicts, not service-related stressors.  

The Board notes that whether the Veteran engaged in combat is irrelevant at this point since the stressor has been demonstrated.  Moreover, a December 2007 record from the Social Security Administration (SSA), in which he was diagnosed with PTSD, the Veteran reported of nightmares about his service in Kuwait, the fear of being killed, and not being able to care for his family.  

The Veteran and his representative asserted in an October 2013 statement that while his treatment focused on contemporaneous stressors of family and work conflicts, the Veteran's service-stressors were the underlying cause of his behavior which led to those family and work conflicts.  

The Board finds that a new VA examination is necessary to properly determine whether the Veteran has now, or has had PTSD since the institution of this claim in April 2007.  Moreover, the examiner must consider the Veteran's statements regarding the connection between his service-related stressors and the family and work conflicts associated with his treatment for major depression.  

The Board requests that all records of ongoing VA treatment be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records since August 2013 and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a new VA examination with a qualified psychologist or psychiatrist for clarification and opinion consistent with this remand.  

The examiner should review the claims folder, as well as any records contained in the virtual file, and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner is advised that the Veteran has been found to have served in an area where he feared hostile military or terrorist activity, which is a stressor sufficient to establish service connection for PTSD.  The examiner must specifically opine whether the Veteran has PTSD as a result of his fear of hostile military activity experienced during his service in Kuwait.  A specific event need not be verified in order for service connection to be granted for PTSD.   

Regarding major depression or any other currently found acquired psychiatric disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such a disability had onset in service or is otherwise related to a disease or injury in service.  The examiner is requested to consider the Veteran's assertions regarding his service-stressors being the underlying cause of the family and work conflicts he discussed during treatment.    

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



